DETAILED ACTION
Pending Claims
Claims 20, 23-25, 27-29, 32-38, and 46-61 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The previous objection to claims 21, 22, 26, 30, 31, and 39-45 has been rendered moot by the cancellation of these claims.
The previous objection to claims 20, 23-25, 27-29, and 32-38 has been overcome by amendment.
The objection to the disclosure has been overcome by amendment.
The previous rejection of claims 21, 22, 26, 30, 31, and 39-45 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been rendered moot by the cancellation of these claims.
The previous rejection of claims 20, 23-25, 27-29, and 32-38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by the amendment.
The rejection of claims 21 and 22 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been rendered moot by the cancellation of these claims.
The rejection of claim 23 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been overcome by amendment.
The rejection of claims 21, 22, and 39-42 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gerber (US Pat. No. 5,182,346) in view of Van de Walle et al. (US Pat. No. 5,211,852) has been rendered moot by the cancellation of these claims.
The rejection of claims 20, 23, 24, and 38 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gerber (US Pat. No. 5,182,346) in view of Van de Walle et al. (US Pat. No. 5,211,852) has been overcome by amendment.
The rejection of claims 21, 30, 39-42, and 44 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Field (US 2002/0177646 A1) in view of Fowler et al. (WO 99/47613 A1) has been rendered moot by the cancellation of these claims.
The rejection of claims 20, 24, 27, 28, 32-36, and 38 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Field (US 2002/0177646 A1) in view of Fowler et al. (WO 99/47613 A1) has been overcome by amendment.
The rejection of claims 21, 26, 30, and 39-45 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Field (US 2002/0177646 A1) in view of Hegedus (US Pat. No. 5,059,640) has been rendered moot by the cancellation of these claims.
The rejection of claims 20, 24, 25, 27, 28, 32-36, and 38 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Field (US 2002/0177646 A1) in view of Hegedus (US Pat. No. 5,059,640) has been overcome by amendment.
The rejection of claims 21, 26, 30, and 39-45 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Field (US 2002/0177646 A1) in view of Fowler et al. (WO 99/47613 A1) and Hegedus (US Pat. No. 5,059,640) has been rendered moot by the cancellation of these claims.
The rejection of claims 20, 24, 25, 27, 28, 32-36, and 38 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Field (US 2002/0177646 A1) in view of Fowler et al. (WO 99/47613 A1) and Hegedus (US Pat. No. 5,059,640) has been overcome by amendment.
The rejection of claim 31 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Field (US 2002/0177646 A1) in view of {Fowler et al. (WO 99/47613 A1) and/or Hegedus (US Pat. No. 5,059,640)} and Guhde et al. (US Pat. No. 5,868,819) has been rendered moot by the cancellation of this claim.
The rejection of claim 29 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Field (US 2002/0177646 A1) in view of {Fowler et al. (WO 99/47613 A1) and/or Hegedus (US Pat. No. 5,059,640)} and Guhde et al. (US Pat. No. 5,868,819) has been overcome by amendment.
The rejection of claim 31 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Field (US 2002/0177646 A1) in view of {Fowler et al. (WO 99/47613 A1) and/or Hegedus (US Pat. No. 5,059,640)} and Millet et al. (WO 02/38686 A2) has been rendered moot by the cancellation of this claim.
The rejection of claim 37 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Field (US 2002/0177646 A1) in view of {Fowler et al. (WO 99/47613 A1) and/or Hegedus (US Pat. No. 5,059,640)} and Battocchi et al. (WO 2005/051551 A1) has been overcome by amendment.
The provisional rejection of claims 21, 22, 30, 31, and 39-42 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-37 of copending Application No. 17/023,056 (US 2021/0054216 A1) has been rendered moot by the cancellation of these claims. 
The provisional rejection of claims 26 and 43 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-37 of copending Application No. 17/023,056 (US 2021/0054216 A1) in view of Hegedus (US Pat. No. 5,059,640) has been rendered moot by the cancellation of these claims.
The provisional rejection of claims 44 and 45 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-37 of copending Application No. 17/023,056 (US 2021/0054216 A1) in view of Hegedus (US Pat. No. 5,059,640) and Field (US 2002/0177646 A1) has been rendered moot by the cancellation of these claims.
The rejection of claims 21, 22, 30, 31, and 39-42 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-29 of U.S. Patent No. 10,808,133 has been rendered moot by the cancellation of these claims. 
The rejection of claims 24 and 36 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-29 of U.S. Patent No. 10,808,133 has been overcome by amendment.
The rejection of claims 26 and 43 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-29 of U.S. Patent No. 10,808,133 in view of Hegedus (US Pat. No. 5,059,640) has been rendered moot by the cancellation of these claims.
The rejection of claims 44 and 45 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-29 of U.S. Patent No. 10,808,133 in view of Hegedus (US Pat. No. 5,059,640) and Field (US 2002/0177646 A1) has been rendered moot by the cancellation of these claims.
The rejection of claims 21, 22, and 39-42 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-34 of U.S. Patent No. 10,800,928 has been rendered moot by the cancellation of these claims. 
The rejection of claim 26 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-34 of U.S. Patent No. 10,800,928 in view of Hegedus (US Pat. No. 5,059,640) has been rendered moot by the cancellation of this claim.
The rejection of claims 21, 22, 30, and 39-42 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-22 of U.S. Patent No. 8,231,970 has been rendered moot by the cancellation of these claims. 

Terminal Disclaimer
The terminal disclaimer filed on January 27, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of: 
any patent granted on U.S. Serial. No. 17/023,056,
U.S. Patent No. 10,800,928, and
U.S. Patent No. 8,231,970,
has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the following rejections have been overcome:
The provisional rejection of claims 20, 23, 24, 27-29, 32, and 36-38 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-37 of copending Application No. 17/023,056 (US 2021/0054216 A1). 
The provisional rejection of claim 25 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-37 of copending Application No. 17/023,056 (US 2021/0054216 A1) in view of Hegedus (US Pat. No. 5,059,640).
The provisional rejection of claims 33-35 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-37 of copending Application No. 17/023,056 (US 2021/0054216 A1) in view of Field (US 2002/0177646 A1).
The rejection of claims 20, 23, 24, 37, and 38 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-34 of U.S. Patent No. 10,800,928. 
The rejection of claim 25 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-34 of U.S. Patent No. 10,800,928 in view of Hegedus (US Pat. No. 5,059,640).
The rejection of claims 20, 23, 24, 33, 34, and 38 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-22 of U.S. Patent No. 8,231,970. 
The rejection of claim 37 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-22 of U.S. Patent No. 8,231,970 in view of Battocchi et al. (WO 2005/051551 A1).

Claim Amendments
The claims are now directed to “a composition for use with an epoxy functional material”, which comprises: a polyamine curing agent capable of crosslinking an epoxy functional material, magnesium oxide particles acting as a corrosion resisting material, and additional corrosion resisting particles comprising lithium.  This embodiment reflects the curing agent component (of a two-component composition) described in paragraph 0104 of the specification.  Furthermore, the presence of corrosion resisting particles in the curing agent component (of a two-component composition) is supported by Composition Example 11 in paragraphs 0180-0181 and Table 24 of the specification (see “Pack A”).  In addition: the claimed calculated equivalent spherical diameter of MgO is supported by paragraph 0040 of the specification, and the claimed BET surface area of MgO is supported by paragraph 0039 of the specification.
Lastly, it should be noted that the claimed calculated equivalent spherical diameter of MgO corresponds to a BET surface area range of: (20) approximately 8 m2/g to 33 m2/g; and (23) approximately 8 m2/g to 17 m2/g.

Claim Objections
Claims 32-35 and 54-57 are objected to because of the following informalities:
For improved clarity, claims 32 and 54 should state: wherein the one or more additional corrosion resisting particles further comprise particles comprising calcium.  
For improved clarity, claims 33 and 55 should state: wherein the one or more additional corrosion resisting particles further comprise one or more particles of a phosphate of a 
For improved clarity, claims 34 and 56 should state: wherein the one or more additional corrosion resisting particles further comprise particles of a phosphate of a metal.  
For improved clarity, claims 35 and 57 should state: wherein the one or more additional corrosion resisting particles further comprise particles of a silicate of a metal.
Appropriate correction is required.

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 36, 38, 49, 58, and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 24, 36, and 38, claims 24, 36, and 38 recite the limitation "the coating composition" in the composition of claim 20.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 49, 58, and 60, claims 49, 58, and 60 recite the limitation "the coating composition" in the composition of claim 46.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112, 1st paragraph (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24, 36, 38, 49, 58, 60, and 61 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 24, 36, 38, 49, 58, and 60, as discussed above, the claimed composition reflects the curing agent component (of a two-component composition) described in paragraph 0104 of the specification.  The original disclosure supports the MgO content range (volume percent of claims 24 & 49), the corrosion resisting particle content range (volume percent of claims 36 & 58), and the chromium content range (weight percent of claim 38 & 60) with respect to the overall (two-component) composition.  However, the original disclosure fails to adequately support the claimed ranges based on only the curing agent component (of a two-component composition).  This is a new matter rejection.
Regarding claim 61, the claim features corrosion resisting particles “comprising lithium” having a BET surface area of 10 m2/g to 250 m2/g.  The original disclosures supports this surface area range for corrosion resisting particles “comprising an inorganic oxide” (see paragraph 0039), which includes lithium oxide particles (see paragraph 0024).  However, the original disclosure fails to adequately support this surface area range for particles “comprising lithium” other than lithium oxide particles.  This is a new matter rejection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 46-48, 54, 60, and 61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seyerl et al. (US Pat. No. 5,223,172) in view of Howes et al. (US Pat. No. 4,687,595).
Regarding claims 46-48, Seyerl et al. disclose: (46-48) a composition for use with an epoxy functional material (Abstract; column 2, lines 5-21; Examples 1-5; claims 1-4) comprising: a polyamine curing agent capable of crosslinking an epoxy functional material (Abstract; column 2, lines 5-21; Examples 1-5; claims 1-4: see “dicyandiamide”); and magnesium oxide particles (column 2, lines 33-37; “hardener c)” in Examples 1-5; claims 1-4), wherein the magnesium oxide particles act as a corrosion resisting material (see column 3, lines 4-7: see “improved chemical resistance”).
Seyerl et al. fail to explicitly disclose magnesium oxide particles: (46) having a BET surface area of 10 m2/g to 250 m2/g; (47) of 30 m2/g to 250 m2/g; and (48) of 80 m2/g to 250 m2/g.  Rather, they disclose “at least one oxide selected from the group consisting of silicon at least 50 m2/g (see claim 3).  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.  Furthermore, they fail to explicitly disclose the surface area for the exemplary magnesium oxide (see “hardener c)” in the examples).  Rather, they disclose that their exemplary silicon dioxide (see “hardener a)” in the examples) has a BET surface area of 200 m2g.  This surface area would have represented a suitable surface area for their other exemplary hardeners, including the one formulated with magnesium oxide.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to formulate the hardener composition of Seyerl et al. with magnesium oxide particles having the instantly claimed BET surface area (10, 30 or 80 m2/g to 250 m2/g) because: (a) Seyerl et al. disclose “at least one oxide selected from the group consisting of silicon dioxide, calcium oxide, magnesium oxide, and zinc oxide,” having a BET surface area of at least 50 m2/g; and (b) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Furthermore: (c) Seyerl et al. fail to explicitly disclose the surface area for the exemplary magnesium oxide (“hardener c)”); (d) rather, they disclose that their exemplary silicon dioxide (“hardener a)”) has a BET surface area of 200 m2g; and (e) this surface area would have represented a suitable surface area for their other exemplary hardeners, including the one formulated with magnesium oxide.
As discussed above, the oxide particles of Seyerl et al. have a BET surface area of at least 50 m2/g (see claim 3) and provide improved chemical (corrosion) resistance to epoxy-based formulations (see column 3, lines 4-7) used to coat materials, such as steel (see column 4, lines 20-31).  Seyerl et al. contemplate mixtures of oxide particles, including combinations of (46-48) one or more additional corrosion resistant particles comprising lithium.
Howes et al. also disclose corrosion resistant particles used in protective coatings, such as epoxy-based coatings (see Abstract; column 4, lines 52-61).  These include silica-based particles that have undergone ion exchange with cations, such as lithium (see Abstract; column 4, lines 20-24).  The ion exchange reduces the initial BET surface area of the silica particles, but still includes materials with a BET surface area of at least 50 m2/g (see Abstract; column 4, lines 25-43).  These teachings of Howes et al. demonstrate that silica particles that have undergone ion exchange with lithium ions are recognized in the art as suitable silicon dioxide corrosion resistant particles (having a BET surface area of at least 50 m2/g) for use in protective coatings, such as epoxy-based coatings.  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to formulate the hardener of Seyerl et al. with one or more additional corrosion resistant particles comprising lithium because: (a) the oxide particles of Seyerl et al. have a BET surface area of at least 50 m2/g and provide improved chemical (corrosion) resistance to epoxy-based formulations used to coat materials, such as steel; (b) Seyerl et al. contemplate mixtures of oxide particles, including combinations of magnesium oxide with one or more of silicon dioxide, calcium oxide, and zinc oxide; (c) Howes et al. also disclose corrosion resistant particles used in protective coatings, such as epoxy-based coatings; (d) the corrosion resistant particles of Howes et al. include silica-based particles that have undergone ion exchange with cations, such as 2/g; (f) these teachings of Howes et al. demonstrate that silica particles that have undergone ion exchange with lithium ions are recognized in the art as suitable silicon dioxide corrosion resistant particles (having a BET surface area of at least 50 m2/g) for use in protective coatings, such as epoxy-based coatings; and (g) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
Regarding claim 54, the combined teachings of Seyerl et al. and Howes et al. are as set forth above and incorporated herein to obviously satisfy claim (54).
Regarding claim 60, the combined teachings of Seyerl et al. and Howes et al. are as set forth above and incorporated herein.  Seyerl et al. fail to explicitly disclose: (60) wherein the composition contains less than 2% chromium containing material, by weight.  Rather, Seyerl et al. are silent regarding chromium containing materials, which suggests that they are not present in the composition.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to formulate the composition resulting from the combined teachings of Seyerl et al. and Howes et al. with less than 2 wt% chromium containing material because: (a) Seyerl et al. are silent regarding chromium containing materials; and (b) this silence suggests that chromium containing materials are not present in the composition.
Regarding claim 61, the combined teachings of Seyerl et al. and Howes et al. are as set forth above and incorporated herein to obviously satisfy claim (61).

Claim 59 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seyerl et al. (US Pat. No. 5,223,172) in view of Howes et al. (US Pat. No. 4,687,595) and Battocchi et al. (WO 2005/051551 A1).
Regarding claim 59, the combined teachings of Seyerl et al. and Howes et al. are as set forth above and incorporated herein.  Seyerl et al. fail to explicitly disclose: (59) wherein the magnesium oxide particles are cubic, platy, or acicular.
Battocchi et al. disclose a related epoxy-based corrosion protection composition that is formulated with magnesium-based particles, including magnesium oxide particles (see Abstract; page 10, lines 17-21; page 15, line 3 through page 17, line 6).  Battocchi et al. establish that cubical (cubic), disk-shaped (platy) and rod-shaped (acicular) are recognized in the art as suitable particulate shapes for magnesium-based particles used in this type of composition (see page 11, lines 20-33).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to formulate the composition resulting from the combined teachings of Seyerl et al. and Howes et al. with the instantly claimed cubic, platy, or acicular magnesium oxide particles because: (a) Battocchi et al. disclose a related epoxy-based corrosion protection composition that is formulated with magnesium-based particles, including magnesium oxide particles; (b) Battocchi et al. establish that cubical (cubic), disk-shaped (platy) and rod-shaped (acicular) are recognized in the art as suitable particulate shapes for magnesium-based particles used in this type of composition; and (c) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. 

Claims 20, 32, 37, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robinson et al. (WO 00/22054 A1) in view of Miyata et al. (US Pat. No. 4,505,887).
Regarding claims 20 and 37, Robinson et al. disclose: (20) a composition (Abstract; page 3, lines 4-26) comprising: a polyamine curing agent capable of crosslinking an epoxy functional material (page 8, lines 3-8) and one or more corrosion resisting particles (Abstract; page 3, lines 12-23).  The corrosion resisting particles embrace a combination of magnesium oxide particles (see page 3, lines 18-23) and particles derived from silica or silicate that have been ion exchanged with a cation, such as lithium (see page 3, lines 12-17; page 4, lines 19-23).  Robinson et al. fail to disclose: (20) magnesium oxide particles having a calculated equivalent spherical diameter (D(nm)) of 50 nanometers to 200 nanometers, wherein the calculated equivalent spherical diameter (D(nm)) is determined according to the formula D(nm)= 6000/[BET surface area (m2/g)*(g/cm3)], where  represents true density (3.58); and (37) wherein the magnesium oxide particles are cubic, platy, or acicular.
Miyata et al. disclose a magnesium oxide particle, which can be added to an epoxy-based formulation (see Abstract; column 7, line 57 through column 8, line 15).  Aside from their inventive material, the comparative examples of Miyata et al. demonstrate that conventional and commercially available magnesium oxide particles, such as those suggested by the teachings of Robinson et al., embrace a cubic material having a BET surface area of 20 m2/g (see column 7, line 57 through column 8, line 15; see also column 8, lines 29-31).  This converts to a calculated equivalent spherical diameter of approximately 84 nm.
2/g; and (c) this surface area converts to a calculated equivalent spherical diameter of approximately 84 nm.
Lastly, the primary teachings of Robinson et al. relate to an overall powder coating composition, such as an amine-hardened epoxy resin formulation.  They fail to explicitly disclose a separate hardener composition: (20 & 37) for use with an epoxy functional material.  However, Robinson et al. suggest that their corrosion resistant particles can be mixed with any of the individual components of the composition (see page 5, lines 6-10).  Furthermore, it has been found that the selection of any order of mixing ingredients is prima facie obvious – see MPEP 2144.04 IV. C.  Accordingly, combining the corrosion resisting particles with the amine hardener of Robison et al. would have obviously satisfied the claimed use capability.
Regarding claim 32, the combined teaching of Robinson et al. and Miyata et al. are as set forth above and incorporated herein.  Robinson et al. fail to explicitly disclose: (32) additional corrosion resisting particles comprising calcium.  Rather, they present particles derived from silica or silicate that have been ion exchanged with a cation, such as lithium or calcium (see page 3, lines 12-17; page 4, lines 19-23), as functionally equivalent materials.  In light of this, it has been found that combining equivalents known for the same purpose is prima facie obvious – see MPEP 2144.06.
prima facie obvious.
Regarding claim 38, the combined teachings of Robinson et al. and Miyata et al. are as set forth above and incorporated herein.  Robinson et al. fail to explicitly disclose: (38) wherein the composition contains less than 2% chromium containing material, by weight.  Rather, Robinson et al. are silent regarding chromium containing materials, which suggests that they are not present in the composition.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to formulate the composition resulting from the combined teachings of Robinson et al. and Miyata et al. with less than 2 wt% chromium containing material because: (a) Robinson et al. are silent regarding chromium containing materials; and (b) this silence suggests that chromium containing materials are not present in the composition.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20, 23, 27-29, 32, 37, 38, 46-48, 51-54, 59, and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-29 of U.S. Patent No. 10,808,133. 
Claims 25 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-29 of U.S. Patent No. 10,808,133 in view of Hegedus (US Pat. No. 5,059,640).
Claims 33-35 and 55-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-29 of U.S. Patent No. 10,808,133 in view of Field (US 2002/0177646 A1).
Regarding claims 20, 23, 27, 29, 32, 37, 38, 46-48, 51, 53, 54, 59, and 60, the patented claims disclose: (20 & 46)
a polyamine curing agent capable of crosslinking an epoxy functional material (claims 1-3); and
magnesium oxide particles as corrosion resisting particles (claims 1, 5, 6 12-14, 16, 18 & 22); and
one or more additional corrosion resisting particles comprising lithium (claims 9 & 11);
(27 & 51) further comprising particles comprising an oxide of titanium (claim 11);
(29 & 53) further comprising particles comprising an oxide of lithium (claim 11);
(32 & 54) wherein the one or more additional particles comprise calcium (claim 9); 
(37 & 59) wherein the magnesium oxide particles are cubic, platy, or acicular (claims 12-14); and
(38 & 60) wherein the coating composition contains less than 2% chromium containing material, by weight (claims 28-29).
The patented composition features magnesium oxide particles having a BET surface area of 10 m2/g to 250 m2/g and a calculated equivalent spherical diameter of not more than 200 nanometers.  This anticipates the BET surface area of claim (46), obviously satisfies the BET surface area of claims (47 & 48), and obviously satisfies the calculated equivalent spherical diameter of claims (20 & 23).
Lastly, the patented composition includes an embodiment featuring a two-component formulation where the epoxy functional material is separated from the polyamine curing agent.  In light of this, the skilled artisan would have obviously envisaged the corrosion resisting particles distributed in either or both components.  The presence of the corrosion resisting particles in the polyamine curing agent component would have obviously satisfied the claimed capability of: (20 & 46) for use with an epoxy functional material.
Regarding claims 28 and 52, the patented claims fail to explicitly disclose: (28 & 52) further comprising particles comprising an oxide of iron.  Rather, they disclose the use of additional particulate materials (see claims 9-11), including inorganic oxides (see claim 10), and iron-based materials (see claim 9).  These limitations, taken together, would have obviously satisfied the instantly claimed iron oxide particles.
Regarding claims 25 and 50, the patented claims disclose the use of an organic solvent (see claim 7).  They fail to explicitly disclose: (25 & 50) one or more of toluene and xylene.  Hegedus et al. demonstrate the toluene and xylene are recognized in the art as suitable solvents for this type of epoxy-based formulation (see column 7, lines 1-4).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Regarding claims 33-35 and 55-57, the patented claims disclose the use of additional corrosion resisting particles (see claims 8-11).  They fail to explicitly disclose: (33 & 55) one or more of a phosphate of a metal, a silicate of a metal, a hydroxyl-phosphate of a metal, or a hydroxyl-silicate of a metal; (34 & 56) a phosphate of a metal; and (35 & 57) a silicate of a metal.  Field demonstrates that metal phosphates and metal silicates are recognized in the art as suitable corrosion resisting particles for this type of epoxy-based formulation (see paragraph 0034).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Aside from the double patenting rejection, claims 23, 25, 27-29, and 50-53 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Aside from the double patenting rejection, claims 33-35 and 55-57 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
February 7, 2022